                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

BILLY DOBBINS                                                                       PLAINTIFF


v.                                   No: 3:19-cv-00298 JM


BOWERS, et al.                                                                    DEFENDANTS

                                             ORDER

       Plaintiff Billy Dobbins filed a pro se complaint, pursuant to 42 U.S.C. § 1983, on October

30, 2019 (Doc. No. 1). On October 31, 2019, the Court entered an order directing Dobbins to

submit the full $400.00 filing and administrative fees or file a fully completed and signed in forma

pauperis application within 30 days. See Doc. No. 2. Dobbins was cautioned that failure to

comply with the Court’s order within that time would result in the dismissal of his case.

       More than 30 days have passed, and Dobbins has not complied or otherwise responded to

the October 31 order. Accordingly, the Court finds that this action should be dismissed without

prejudice for failure to comply with Local Rule 5.5(c)(2) and failure to respond to the Court’s

orders. See Miller v. Benson, 51 F.3d 166, 168 (8th Cir. 1995) (District courts have inherent power

to dismiss sua sponte a case for failure to prosecute, and exercise of that power is reviewed for

abuse of discretion).

       IT IS THEREFORE ORDERED THAT Dobbins’s complaint (Doc. No. 1) is DISMISSED

WITHOUT PREJUDICE.

       DATED this 5th day of December, 2019.


                                                      UNITED STATES DISTRICT JUDGE
